Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 30 July 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            philadelphia Jully 30th 1783
                        
                        I am this instant favoured with a lettre of the baron de Steuben a Copy of which I have the honor to inclose;
                            as this is the first notice I have officially received relating to the society of Cincinnati, I
                            have reason to be still at a loss to know whether the honor intended by the conference of that order on the americain’s
                            officers extend to foreigners who have served in it with some reputation; and as in all cases where the advantage
                            & interest of the legion & my own may be concerned in a military light, I wish they could be obtained with
                            the approbation of your Exellency and through your patronage. I take the liberty to adress you on this occasion, and at
                            the same time to declare our unlimited submission & confidence to whatever you may order, advise, or approve. as
                            soon as I am favoured with your answer I shall proceed agreable to it, and shall be allways anxious to be deserving of the
                            Esteem, & wear the testimony of it, of an army which I respect, in which I spented the most flourishing days of my
                            life, & which was headed by the first military man of our age—I have the honor to be with the highest respect Sir
                            your Exellency’s the most obedient hble servant
                        
                            armand de la Rouerie
                        
                    